^~^lly Neal, Judge, dissenting. It may be that it is the obnoxious thing in its mildest and least repulsive form; but illegitimate and unconstitutional practices get theirfirstfooting in that way, namely, by silent approaches and slight deviations from legal modes of procedure. This can only be obviated by adhering to the rule that constitutional provisions for the security of person and property should be liberally construed. A close and literal construction deprives them of half their efficacy, and leads to gradual depreciation of the right, as if it consisted more in sound than in substance. It is the duty of courts to be watchful for the constitutional rights of the citizen, and against any stealthy encroachment thereon. Their motto should be obsta principiis.1  — Boyd v. United States, 116 U.S. 616 (1886). I respectfully dissent in this case. In the cases cited by the majority, where the court has found lawful searches incident to arrest, the vehicle involved somehow factored into the circumstances surrounding the arrest. See Thornton v. United States, 541 U.S. 615 (2004) (petitioner slowed his vehicle down so as to avoid driving next to officer); New York v. Belton, 453 U.S. 454 (1981) (trooper observed vehicle traveling at an excessive rate of speed). Arkansas cases seem to have followed this same principle. See State v. Earl, 333 Ark. 489, 970 S.W.2d 789 (1998) (officer observed truck run a stop sign); Campbell v. State, 294 Ark. 639, 746 S.W.2d 37 (1988) (vehicle identified by victim as the one his robbers occupied); Thornton v. State, 85 Ark. App. 31, 144 S.W.3d 766 (2004) (tag belonged to a truck and not the automobile to which it was affixed); Kearse v. State, 65 Ark. App. 144, 986 S.W.2d 423 (1999) (appellant was speeding); Kimery v. State, 63 Ark. App. 52, 973 S.W.2d 836 (1998) (officer initiated stop because appellant turned off the road without signaling). Here, appellant was arrested on child-support and hot-check warrants, and his vehicle in no way factored into Officer Louder-milk’s reasoning for the arrest. Loudermilk testified that, after appellant exited his vehicle that appellant parked in front of his home, he arrested appellant because of the outstanding warrants and not because of any traffic infractions he had witnessed. Hence, as a watchful guardian of the constitutional rights of our citizens, I cannot agree that the basis used by the majority — lawful search incident to arrest — was applicable in this situation, especially considering that the vehicle played no role in the conduct resulting in the arrest. Allowing such a basis to support an affirmance in this case is a deviation, however slight, from my obligation to safeguard the constitutional rights of our citizens. The court’s duty is to protect those rights, not to encroach upon them and dilute their protections every chance it sees fit. I am authorized to state that Judges Hart, Gladwin, and Griffen join me in this dissent.   Obsta prmcipiis means “withstand beginnings; resist the first approaches or en-croachements.” BLACK’S Law Dictionary 1107 (8th ed. 2004).